COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS
                                                §

  CITY OF EL PASO,                                      §                 No. 08-19-00262-CV

                           Appellant,                   §                    Appeal from the

  v.                                                    §                  327th District Court

  JOLANDE A. AGUILAR,                                   §               of El Paso County, Texas

                            Appellee.                   §                 (TC# 2017DCV3624)

                                                    §
                                                  ORDER

        The parties in this appeal have filed a joint motion to modify the briefing schedule in this case

due to a delay in the filing of a supplemental reporter’s record. The motion asks that Appellee be granted

an additional 20 days to file a brief, and for Appellant to be permitted to file its reply brief 20 days after

Appellee submits her brief.

        The motion is granted. Appellee’s Brief will be due January 9, 2020. Appellant’s Reply Brief will

be due 20 days after Appellee’s Brief is filed.

         IT IS SO ORDERED this 20th day of December, 2019.

                                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.